UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7040



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARY JOSEPHINE DANIEL,

                                           Defendant -     Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CR-03-3; CA-04-154-1)


Submitted:   November 17, 2005         Decided:     November 28, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mary Josephine Daniel, Appellant Pro Se. Zelda Elizabeth Wesley,
OFFICE OF THE UNITED STATES ATTORNEY, Clarksburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Mary    Josephine      Daniel    seeks    to   appeal    the    district

court’s order accepting the recommendation of the magistrate judge

and denying relief on her 28 U.S.C. § 2255 (2000) motion.                        The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C.

§   2253(c)(2)     (2000).     A   prisoner     satisfies     this    standard    by

demonstrating that reasonable jurists would find both that the

district    court’s    assessment       of   the     constitutional    claims     is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.                      Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Daniel

has not made the requisite showing.             Accordingly, we deny Daniel’s

motion     for   appointment       of   counsel,      deny   a   certificate      of

appealability, and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                           DISMISSED


                                        - 2 -